UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 441 Lexington Avenue New York, NY10017 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 441 Lexington Avenue New York, NY10017 (Name and address of agent for service) (212) 856-8250 or (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:June 30, 2007 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT June 30, 2007 A diversified mutual fund that invests in common stocks of growth-oriented companies. THE WALL STREET FUND, INC. SHAREHOLDER LETTER Dear Shareholders, We are pleased to report your fund returned +11.16% for the first six months of the year.This compares favorably to the major growth indices returns.The Russell 1000 Growth was +8.13% and the Russell 3000 Growth was +8.22% for the same period. Looking forward, we expect continued corporate earnings growth will be more powerful than the change in interest rates which should be contained in a modest rising rate structure.The extremely disciplined Federal Reserve, under the leadership of Chairman Ben Bernanke, has been increasing the monetary base at a benign rate of approximately 3% per annum for some time and we expect this to continue for the foreseeable future as inflationary pressures remain modest and the economy achieves its long term growth rate of a 3 to 3.5% annual improvement in GDP. The success we have enjoyed has been contributed to, within a broadly diversified portfolio, by our selection of superior performing equities.Specifically in our five largest investments, the year to date returns have been as follows:American Movil +36.95%; Google +13.66%; Apple Computer +44.66%; Goldman Sachs +9.09%; and MEMC Electronics +62.65%. We expect to see continued strength in the second half of the year, especially in the industrial area as well as selected technology beneficiaries. The global demand from infrastructure building will benefit companies such as Caterpillar, Inc. and improved capital spending demand for productivity enhancement in the areas of software and semi-conductors will have a favorable impact on SAP, Microsoft and Texas Instruments. Continued growth of the service economy should also be positive for portfolio investment in the health care, food service, and selected retailers.The obvious issues of limited credit in the sub- prime lending area should not interfere with overall growth as it is contained to a limited sub-sector and may actually be healthy for the economy in the longer term as it limits speculation in housing.Excessive leverage, not just in housing, but in other areas of financial engineering is risky and should be tempered.Correcting this excessive leverage may cause some short term volatility. With the unemployment rate in the 4.5% area it is difficult to be pessimistic about economic activity.All in all, continued skepticism in the media and the markets tends to keep equity investments that provide superior growth in earnings and cash flow attractive, and sound returns for the foreseeable future are very likely. July 17, 2007 Sincerely, Robert P. Morse President -1- THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS June 30, 2007 (Unaudited) Shares Value COMMON STOCKS – 97.5% Aerospace – 0.7 Lockheed Martin Corp. 1,500 $ 141,195 Banks – 1.4% HSBC Holdings PLC – ADR 1,500 137,655 US Bancorp 4,000 131,800 269,455 Beverages – 1.8% The Coca-Cola Co. 2,000 104,620 Hansen Natural Corp. (a) 2,500 107,450 PepsiCo, Inc. 2,000 129,700 341,770 Biotechnology – 5.4% Biogen Idec, Inc. (a) 2,000 107,000 Celgene Corp. (a) 2,500 143,325 Genentech, Inc. (a) 2,000 151,320 Genzyme Corp. (a) 3,000 193,200 Gilead Sciences, Inc. (a) 8,000 310,160 Lifecell Corp. (a) 4,000 122,160 1,027,165 Chemicals – 2.7% Air Products & Chemicals, Inc. 2,000 160,740 The Dow Chemical Co. 4,000 176,880 Sigma-Aldrich Corp. 4,000 170,680 508,300 Computers
